Opinion issued July 25, 2019




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00490-CV
                            ———————————
           IN THE INTEREST OF A.L.B. AND A.M.B., CHILDREN



                    On Appeal from the 315th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-02581J


                          MEMORANDUM OPINION
       Appellant, A.B., proceeding pro se, attempts to appeal from the trial court’s

final decree for termination, signed on June 13, 2017. The appellee, the Texas

Department of Family and Protective Services, has filed a motion to dismiss the

appeal as untimely. We agree, grant the motion, and dismiss this appeal for want of

jurisdiction.
      This is an accelerated appeal from a final order in a suit in which the

termination of the parent-child relationship is at issue (“parental termination case”).

See TEX. R. APP. P. 28.4(a). Generally, a notice of appeal is due within twenty days

after the final judgment or order is signed in an accelerated appeal, such as this

parental termination case, but the deadline to file a notice of appeal is extended to

ninety days after the date the judgment is signed if, within thirty days after the

judgment is signed, any party timely files a post-judgment motion.               See id.

26.1(a)(1), (b); TEX. R. CIV. P. 329b(a), (g).

      Here, the district clerk’s letter of assignment lists a related appeal, assigned to

appellate cause number 01-17-00547-CV, which we affirmed the final decree on

December 21, 2017. See In the Interest of A.L.B., No. 01-17-00547-CV, 2017 WL
6519969, at *1 (Tex. App.—Houston [1st Dist.] Dec. 21, 2017, no pet.) (mem. op.).

Appellant’s notice of appeal incorrectly lists December 21, 2017, as the date of the

final decree when that was actually the date of this Court’s opinion. This Court’s

mandate from that prior appeal, under 01-17-00547-CV, filed by appellant, A.B.,

and represented by counsel, lists the final decree as being signed on June 13, 2017.

Our mandate issued March 2, 2018. Thus, despite that appellant already appealed

this final decree once before, because appellant’s notice of appeal was due within

twenty days after the final decree was signed on June 13, 2017, or by July 3, 2017,

her June 20, 2019 notice of appeal was untimely filed by nearly two years. See TEX.


                                           2
R. APP. P. 26.1(b). Without a timely filed notice of appeal, this Court lacks

jurisdiction over this second appeal. See TEX. R. APP. P. 25.1, 26.1.

      The Clerk of this Court’s July 9, 2019 notice warned appellant that this appeal

was subject to dismissal for want of jurisdiction unless she timely responded within

ten days of that notice and showed how this Court had jurisdiction. See TEX. R. APP.

P. 42.3(a), (c). Appellee then filed this motion to dismiss this appeal as untimely on

July 11, 2019. Appellant failed to adequately respond to either the notice or motion.1

      Accordingly, we grant appellee’s motion and dismiss this appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any other pending

motions as moot.

                                    PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.




1
      On July 18, 2019, appellant filed a letter and a copy of her counsel’s brief filed in
      the prior appeal, 01-17-00547-CV, but she did not address this Court’s jurisdiction
      over this second appeal.
                                            3